Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-5 in the reply filed on 07/15/2021 is acknowledged.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (see specification [0052]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: 
In [0052], “receiving (at step 502) operational data from an electric machine” should be --receiving (at step 504) operational data from an electric machine-- to be consistent with FIG. 5.
In [0052], “generating (at step 504), based on the operational data, a first set of diagnostic data” should be --generating (at step 506), based on the operational data, a first set of diagnostic data-- to be consistent with FIG. 5.
In [0053], “generating (at step 506), based on the operational data, a second set of diagnostic data” should be --generating (at step 508), based on the operational data, a second set of diagnostic data-- to be consistent with FIG. 5.
In [0053], “effecting (at step 508), based on the operational data, the first set of diagnostic data, and the second set of diagnostic data (step 510), a change in at least one parameter of a diagnostic model.” should be --effecting (at step 510), based on the operational data, the first set of diagnostic data, and the second set of diagnostic data, a change in at least one parameter of a diagnostic model-- to be consistent with FIG. 5.
In [0054], “the method 500 moves to the decision block 610” should be --the method 600 moves to the decision block 610-- to be consistent with FIG. 6.
Appropriate correction is required.

Claim Objections
5.	Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 4, the at least one electric machine” should be --the at least one of the electric machines-- to avoid the issue of lack of antecedent basis.
In claim 1, line 21, “machine_wherein” should be --machine, wherein-- to correct a typo.
In claim 1, lines 5-22, the child elements (i.e., a processor and a memory) should be further line indented relative to the position of their parent element (i.e., a diagnostic unit). See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 2, line 1, “the sensor measurements” should be --the set of sensor measurements-- for better clarity.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it recites “”the electric machine” in line 2. It is unclear which electric machine is referred to. For examination purpose, it is assumed to be --the at least one of the electric machines--.

Allowable Subject Matter
7.	Claims 1-5 would be allowable, provided the issues of rejections/objections are resolved.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-5, the closest prior art of record fails to teach the features of claim 1: “effecting, based on the first sets of diagnostic data, the second sets of diagnostic data, and the operational data in parallel from one of the at least two electric machines, a change in at least one parameter from the set of parameters associated with the one of the at least two electric machines, wherein an existence of a fault is determined using both the first set of diagnostic data and the second set of diagnostic 
	Note that Hu et al. (“A co-training-based approach for prediction of remaining useful life utilizing both failure and suspension data” Mechanical Systems and Signal Processing 62-63 (2015) 75-90; cited in IDS) teaches a prognostic method for an engineered system, involving using two data-driven algorithms with each predicting RULs of suspension units for the other; and after a suspension unit is chosen and its RUL is predicted by an individual algorithm, a virtual failure unit that is added to the training data set of the other individual algorithm. However, the method of Hu et al. utilizes two adaptive modules to train each other. 
Luo et al. (“Integrated Model-Based and Data-Driven Diagnosis of Automotive Antilock Braking Systems” IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART A: SYSTEMS AND HUMANS, VOL. 40, NO. 2, MARCH 2010) teaches a method for fault diagnosis, involving a hybrid approach by combining model-based and data-driven techniques. However, the adaptive data-driven module in Luo et al. is not updated based on diagnostic data generated by the non-adaptive model-driven module. 
Tidriri et al. (“Bridging data-driven and model-based approaches for process fault diagnosis and health monitoring: A review of researches and future challenges” Annual Reviews in Control 42 (2016) 63–81) provides a review of data-driven and model-driven approaches for process fault diagnosis and health monitoring, involving a discussion of hybrid approaches, which include an algorithm for conflict resolution.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN C KUAN/Primary Examiner, Art Unit 2857